       Case 6:20-cv-00066-DLC Document 35 Filed 09/08/20 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

DONALD J. TRUMP FOR                             CV 20–66–H–DLC
PRESIDENT, INC., REPUBLICAN
NATIONAL COMMITTEE;
NATIONAL REPUBLICAN
SENATORIAL COMMITTEE;                               ORDER
MONTANA REPUBLICAN STATE
CENTRAL COMMITTEE,

                     Plaintiffs,

And

GREG HERTZ, in his official capacity
as Speaker of the Montana House of
Representatives; SCOTT SALES, in
his official capacity as President of the
Montana Senate, on behalf of the
Majorities of the Montana House of
Representatives and the Montana
Senate,

                     Intervenor-
                     Plaintiffs,

vs.

STEPHEN BULLOCK, in his official
capacity as Governor of Montana;
COREY STAPLETON, in his official
capacity as Secretary of State of
Montana,

                      Defendants,

And

                                            1
        Case 6:20-cv-00066-DLC Document 35 Filed 09/08/20 Page 2 of 5




 DSCC, DCCC, and MONTANA
 DEMOCRATIC PARTY,

                       Intervenor-
                       Defendants.


      Before the Court is Plaintiffs’ Motion to Expedite (Doc. 16), Democratic

Senatorial Campaign Committee’s (“DSCC”), Democratic Congressional

Campaign Committee’s (“DCCC”), and the Montana Democratic Party’s Motion

to Intervene as defendants (Doc. 28), and Greg Hertz’s and Scott Sales’ Motion to

Intervene as plaintiffs (Doc. 33) on behalf of the legislative majorities of the

Montana House of Representatives and the Montana Senate.

      Plaintiffs filed suit on September 2, 2020 (Doc. 1) and have moved this

Court for a preliminary injunction (Doc. 8) enjoining enforcement of a directive

issued by Governor Stephen Bullock on August 6, 2020. Plaintiffs request that this

Court expedite review of their preliminary injunction motion (Doc. 8) by reducing

the Defendants’ time to file a response brief from 14 days to 8 days and the time

for them to file a reply brief from 14 days to 1 day. (Doc. 16 at 3.) Plaintiffs

represent that Secretary Corey Stapleton does not object to the proposed expedited

briefing schedule. (Id.)

      Governor Bullock responds by arguing that an expedited briefing schedule

not only prejudices his ability to adequately respond to the Plaintiffs’ motion but is

                                           2
        Case 6:20-cv-00066-DLC Document 35 Filed 09/08/20 Page 3 of 5



the product of the Plaintiffs’ procrastinated filing of the instant lawsuit. (Doc. 18

at 4–5.) While the Court agrees the Plaintiffs’ proposed expedited briefing

schedule is unduly truncated, it does find some expedition necessary.

Additionally, the Court finds that a hearing on Plaintiffs’ motion for preliminary

injunction (Doc. 8) is warranted.

      The DSCC, DCCC, and the Montana Democratic Party move to intervene in

this matter. (Doc. 28.) The Plaintiffs’ indicate that they do not object to this

motion (Doc. 28) as long as the DSCC, DCCC, and the Montana Democratic Party

do not oppose expedition of the Plaintiffs’ motion for a preliminary injunction.

(Doc. 30 at 2.) The DSCC, DCCC, and the Montana Democratic Party do not

object to the Court’s expedited consideration of the Plaintiffs’ motion. (Doc. 29 at

16.) Additionally, Mr. Hertz and Mr. Sales seek to intervene in this matter. (Doc.

33.) The Court finds such intervention appropriate.

      Accordingly, IT IS ORDERED that Plaintiffs’ motion (Doc. 16) is DENIED.

      IT IS FURTHER ORDERED that the Intervenor-Defendants’ Motion to

Intervene (Doc. 28) and Intervenor-Plaintiffs’ Motion to Intervene (Doc. 33) are

GRANTED. The Court advises Intervenor-Plaintiffs and Intervenor-Defendants

that while they may participate in settlement negotiations with the principal parties,

should such negotiations take place, they do not have the right to prevent any

settlement of Plaintiffs’ claims from occurring.

                                           3
        Case 6:20-cv-00066-DLC Document 35 Filed 09/08/20 Page 4 of 5



      IT IS FURTHER ORDERED that the Intervenor-Plaintiffs shall

immediately file their Complaint.

      IT IS FURTHER ORDERED that the Intervenor-Plaintiffs shall file their

brief in support of the Plaintiffs’ Motion for Preliminary Injunction (Doc. 8) on or

before September 11, 2020.

      IT IS FURTHER ORDERED that the Defendants and Intervenor-

Defendants shall file an answer or other responsive pleading to the Plaintiffs’

Complaint (Doc. 1) and the Intervenor-Plaintiffs’ Complaint on or before

September 17, 2020.

      IT IS FURTHER ORDERED that Defendants and Intervenor-Defendants

shall file a response to Plaintiff’s motion for a preliminary injunction (Doc. 8) on

or before September 17, 2020.

      IT IS FURTHER ORDERED that any response filed by Defendants and

Intervenor-Defendants to Plaintiffs’ motion for a preliminary injunction (Doc. 8)

shall not exceed 6500 words.

      IT IS FURTHER ORDERED that Plaintiffs and Intervenor-Plaintiffs shall

file an optional reply brief to the motion for a preliminary injunction (Doc. 8) on or

before September 18, 2020.

      IT IS FURTHER ORDERED that any reply filed by Plaintiffs to their

motion for preliminary injunction (Doc. 8) shall not exceed 2500 words.

                                          4
        Case 6:20-cv-00066-DLC Document 35 Filed 09/08/20 Page 5 of 5



      IT IS FURTHER ORDERED that the Court will conduct a hearing on

Plaintiffs’ motion for a preliminary injunction (Doc. 8) at 1:00 P.M. on September

22, 2020, at the Russel Smith Courthouse in Missoula, Montana. The Court will

set time limits for oral arguments after all the briefs have been filed.

      DATED this 8th day of September, 2020.




                                           5
